     Case: 1:21-cv-01665 Document #: 12 Filed: 04/13/21 Page 1 of 1 PageID #:279

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

SAI Advanced Power Solutions, Inc.
                                          Plaintiff,
v.                                                        Case No.: 1:21−cv−01665
                                                          Honorable Ronald A. Guzman
Shane Wolfram
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 13, 2021:


        MINUTE entry before the Honorable Ronald A. Guzman: The Court has reviewed
the parties' initial status report. The parties propose a date for issuing written discovery
requests that takes into account time for the Court to rule on Defendant#039;s anticipated
motion to dismiss. The Court does not delay discovery based on anticipated or pending
motions to dismiss. Moreover, the parties' suggested date of May 30, 2022 for the close of
fact discovery far exceeds the time this Court generally allows for fact discovery. The
Court sets the following dates: Initial disclosures by 4/30/2021. All fact discovery to be
completed by January 14, 2022. There will be no extensions of this date. Amendment of
pleadings and joinder of parties by 8/13/2021. The parties shall file a report no later than
December 3, 2021, indicating whether they will be retaining experts and proposing an
expert discovery schedule. Supervision of all discovery matters, including requests for
protective orders, is referred to the magistrate judge without authority to extend the
discovery cut−off date. Status hearing set for January 13, 2022 at 10 a.m. Mailed notice.
(kp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
